Exhibit 10.1

EMPLOYMENT AGREEMENT

        This Agreement, made and dated as of December 27, 2004, by and between
City Savings Bank, an Indiana stock savings association (“Employer”), and Thomas
F. Swirski, a resident of LaPorte County, Indiana (“Employee”).

W I T N E S S E T H:

        WHEREAS, Employee is employed by Employer as its President and has made
valuable contributions to the profitability and financial strength of Employer;

        WHEREAS, Employer desires to encourage Employee to continue to make
valuable contributions to Employer’s business operations and not to seek or
accept employment elsewhere;

        WHEREAS, Employee desires to be assured of a secure minimum compensation
from Employer for his services over a defined term;

        WHEREAS, Employer desires to assure the continued services of Employee
on behalf of Employer on an objective and impartial basis and without
distraction or conflict of interest in the event of an attempt by any person to
obtain control of Employer or City Savings Financial Corporation (the “Holding
Company”), the Indiana corporation which owns all of the issued and outstanding
capital stock of Employer;

        WHEREAS, Employer recognizes that when faced with a proposal for a
change of control of Employer or the Holding Company, Employee will have a
significant role in helping the Boards of Directors assess the options and
advising the Boards of Directors on what is in the best interests of Employer,
the Holding Company, and its shareholders, and it is necessary for Employee to
be able to provide this advice and counsel without being influenced by the
uncertainties of his own situation;

        WHEREAS, Employer desires to provide fair and reasonable benefits to
Employee on the terms and subject to the conditions set forth in this Agreement;

        WHEREAS, Employer desires reasonable protection of its confidential
business and customer information which it has developed over the years at
substantial expense and assurance that Employee will not compete with Employer
for a reasonable period of time after termination of his employment with
Employer, except as otherwise provided herein.

        NOW THEREFORE, in consideration of these premises, the mutual covenants
and undertakings herein contained and the continued employment of Employee by
Employer as its President, Employer and Employee, each intending to be legally
bound, covenant and agree as follows:

 

        1.     Upon the terms and subject to the conditions set forth in this
Agreement, Employer employs Employee as Employer’s President, and Employee
accepts such employment.



--------------------------------------------------------------------------------

        2.     Employee agrees to serve as Employer’s President and to perform
such duties in that office as may reasonably be assigned to him by Employer’s
Board of Directors; provided, however, that such duties shall be primarily
performed in or from the principal offices of Employer currently located at
Michigan City, Indiana, or such substitute or replacement location for the
Employer’s principal offices, wherever located; and provided further that such
duties shall be of the same general nature and character as those previously
performed by Employee and generally associated with the office of President of a
stock savings association of a size similar to that of Employer. Employee shall
not be required to be absent from the location of the principal executive
offices of Employer on travel status or otherwise more than 45 days in any
calendar year. Employer shall not, without the written consent of Employee,
relocate or transfer Employee to a location more than 30 miles from Employer’s
current offices. Employee shall render services to Employer as President in
substantially the same manner and to substantially the same extent as Employee
rendered his services to Employer before the date hereof. While employed by
Employer, Employee shall devote substantially all his business time and efforts
to Employer’s business during regular business hours and shall not engage in any
other related business. Employer shall nominate the Employee to successive terms
as a member of Employer’s Board of Directors and shall use its best efforts to
elect and re-elect Employee as a member of such Board. However, securing
Employee a membership on Employer’s Board of Directors shall not be an
obligation of Employer under this Agreement.

        3.     The term of this Agreement shall begin on December 27, 2004 (the
“Effective Date”) and shall end on the date which is three years following such
date, subject to earlier termination as provided herein (the “Term”); provided,
however, that such term shall be extended automatically for an additional year
on each anniversary of the Effective Date if Employer’s Board of Directors
determines by resolution that the performance of the Employee has met the
Board’s requirements and standards and that this Agreement should be extended
prior to such anniversary of the Effective Date, unless either party hereto
gives written notice to the other party not to so extend within ninety (90) days
prior to such anniversary, in which case no further automatic extension shall
occur and the term of this Agreement shall end two years subsequent to the
anniversary as of which the notice not to extend for an additional year is given
(such term, including any extension thereof, shall herein be referred to as the
“Term”).

        4.     Employee shall receive an annual salary of $106,050 (“Base
Compensation”) payable at regular intervals in accordance with Employer’s normal
payroll practices now or hereafter in effect. Employer may consider and declare
from time to time increases in the salary it pays Employee and thereby increases
in his Base Compensation. Prior to a Change of Control, Employer may also
declare decreases in the salary it pays Employee if the operating results of
Employer are less favorable than those for the fiscal year ending June 30, 2001,
and Employer makes similar decreases in the salary it pays to other executive
officers of Employer. After a Change in Control, Employer shall consider and
declare salary increases based upon the following standards:

          Inflation;


  Adjustments to the salaries of other senior management personnel; and Past
performance of Employee and the contribution which Employee makes to the
business and profits of Employer during the Term.






2

--------------------------------------------------------------------------------

        Any and all increases or decreases in Employee’s salary pursuant to this
section shall cause the level of Base Compensation to be increased or decreased
by the amount of each such increase or decrease for purposes of this Agreement.
The increased or decreased level of Base Compensation as provided in this
section shall become the level of Base Compensation for the remainder of the
Term of this Agreement until there is a further increase or decrease in Base
Compensation as provided herein.

        5. So long as Employee is employed by Employer pursuant to this
Agreement, he shall be included as a participant in all present and future
employee benefit, retirement, and compensation plans generally available to
executive employees of Employer, consistent with his Base Compensation and his
position as President of Employer, including, without limitation, Employer’s or
the Holding Company’s 401(k) plan, Stock Option Plan, Recognition and Retention
Plan and Trust, Employee Stock Ownership Plan, hospitalization, and group life
insurance plans, each of which Employer agrees to continue in effect on terms no
less favorable than those currently in effect as of the date hereof (as
permitted by law) during the Term of this Agreement unless prior to a Change of
Control the operating results of Employer are less favorable than those for the
fiscal year ending June 30, 2001. Notwithstanding anything contained herein to
the contrary, if the Employer’s Board of Directors determines that (either
before or after a Change of Control) the accounting, legal, or tax treatment of
such plans would adversely affect Employer’ s operating results or financial
condition in a material way, and the Board of Directors of Employer or the
Holding Company concludes that modifications to such plans need to be made to
avoid such adverse effects, then the Board of Directors may amend, alter or
revoke such plans, including Employee’s plans, proportionately.

        6. So long as Employee is employed by Employer pursuant to this
Agreement, Employee shall receive reimbursement from Employer for all reasonable
business expenses incurred in the course of his employment by Employer, upon
submission to Employer of written vouchers, statements, bills, receipts or other
documentation as required by Employer’s policy regarding reimbursement by
executive employees or, in the absence of such policy, as reasonably requested
by the Employer’s Board of Directors. Employee shall attend, upon the prior
approval of Employer’s Board of Directors, those professional meetings,
conventions, and/or similar functions that he deems appropriate and useful for
purposes of keeping abreast of current developments in the industry and/or
promoting the interests of Employer. So long as Employee is employed by Employer
pursuant to the terms of this Agreement, Employer shall continue in effect
vacation policies applicable to Employee no less favorable from his point of
view than those written vacation policies in effect on the date hereof. So long
as Employee is employed by Employer pursuant to this Agreement, Employee shall
be entitled to office space and working conditions no less favorable than were
in effect for him on the date hereof.

        7. Subject to the respective continuing obligations of the parties,
including, but not limited to, those set forth in subsections 9(A), 9(B), 9(C)
and 9(D) hereof, Employee’s employment by Employer may be terminated prior to
the expiration of the Term of this Agreement as follows:


  (A) Employer, by action of its Board of Directors and upon written notice to
Employee, may terminate Employee’s employment with Employer immediately for
cause. For purposes of this subsection 7(A), “cause” shall be defined as (i)
personal dishonesty, (ii) incompetence, (iii) material misconduct, (iv) breach
of fiduciary duty involving personal profit, (v) failure to perform duties
required by


3

--------------------------------------------------------------------------------


    his employment or failure to perform duties of his position, (vi) willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, (vii) violation of any rule,
prescription or requirement set out in Employer’s Personnel Policy, if said
Personnel Policy provides for termination of employment, or (viii) any material
breach of any provision of this Agreement. The date of termination specified in
such notice shall be no later than the last day of the month in which such
notice is provided to Employee.


  (B) Employer, by action of its Board of Directors, may terminate Employee’s
employment with Employer without cause at any time; provided, however, that the
“date of termination” for purposes of determining benefits payable to Employee
under subsection 8(B) hereof shall be the date which is 60 days after Employee
receives written notice of such termination.


  (C) Employee, by written notice to Employer, may terminate his employment with
Employer immediately for cause. For purposes of this subsection 7(C), “cause”
shall be defined as (i) any action by Employer’s Board of Directors to remove
the Employee as President of Employer, except where the Employer’s Board of
Directors properly acts to remove Employee from such office for “cause” as
defined in subsection 7(A) hereof, (ii) any action by Employer’s Board of
Directors to materially limit, increase, or modify Employee’s duties and/or
authority as President of Employer, (iii) any failure of Employer to obtain the
assumption of the obligation to perform this Agreement by any successor or the
reaffirmation of such obligation by Employer, as contemplated in section 19
hereof; or (iv) any material breach by Employer of a term, condition or covenant
of this Agreement. The written notice shall specify a date of termination no
later than the last day of the month in which such notice is provided to
Employer.


  (D) Employee, upon sixty (60) days written notice to Employer, may terminate
his employment with Employer without cause. The notice shall specify a date of
termination no later than 60 days after the date said notice is provided to
Employer.


  (E) Employee’s employment with Employer shall terminate in the event of
Employee’s death or disability. For purposes hereof, “disability” shall be
defined as Employee’s inability by reason of illness or other physical or mental
incapacity to perform the duties required by his employment for any consecutive
One Hundred Twenty (120) day period. At the end of said one hundred twenty day
period, Employer may provide Employee with written notice of termination and
said notice may specify any date of termination on or after said 120 day period
as Employer shall determine, provided that notice of any termination by Employer
because of Employee’s “disability” shall have been given to Employee prior to
the full resumption by him of the performance of such duties.


4

--------------------------------------------------------------------------------

        8. In the event of termination of Employee’s employment with Employer
pursuant to section 7 hereof, compensation shall continue to be paid by Employer
to Employee as follows:


  (A) In the event of termination pursuant to subsection 7(A) or 7(D),
compensation provided for herein (including Base Compensation) shall continue to
be paid, and Employee shall continue to participate in the employee benefit,
retirement, and compensation plans and other perquisites as provided in sections
5 and 6 hereof, through the date of termination specified in the notice of
termination. Any benefits payable under insurance, health, retirement and bonus
plans as a result of Employee’s participation in such plans through such date
shall be paid when due under those plans. The date of termination specified in
any notice of termination pursuant to subsection 7(A) shall be no later than the
last business day of the month in which such notice is provided to Employee. The
date of termination specified in any notice of termination pursuant to
subsection 7(D) shall be no later that 60 days after the date of said notice.


  (B) In the event of termination pursuant to subsection 7(B) or 7(C),
compensation provided for herein (including Base Compensation) shall continue to
be paid, and Employee shall continue to participate in the employee benefit,
retirement, and compensation plans and other perquisites as provided in sections
5 and 6 hereof, through the date of termination specified in the notice of
termination. Any benefits payable under insurance, health, retirement and bonus
plans as a result of Employee’s participation in such plans through such date
shall be paid when due under those plans. In addition, Employee shall be
entitled to continue to receive from Employer his Base Compensation at the rates
in effect at the time of termination: (1) for three additional 12-month periods
if the termination occurs within 24 months after a Change of Control; or,
(2) for a maximum of one (1) year after the date of termination, or the
remaining Term of the Agreement if this is less than one (1) year, if the
termination does not follow a Change of Control. In addition, during such
periods, Employer will maintain in full force and effect for the continued
benefit of Employee each employee welfare benefit plan and each employee pension
benefit plan (as such terms are defined in the Employee Retirement Income
Security Act of 1974, as amended) in which Employee was entitled to participate
immediately prior to the date of his termination, unless an essentially
equivalent and no less favorable benefit is provided by a subsequent employer of
Employee. If the terms of any employee welfare benefit plan or employee pension
benefit plan of Employer do not permit continued participation by Employee,
Employer will arrange to provide to Employee a benefit substantially similar to,
and no less favorable than, the benefit he was entitled to receive under such
plan at the end of the period of coverage. For purposes of this Agreement, a
“Change of Control” shall mean an acquisition of “control” of the Holding
Company or of Employer within the meaning of 12 C.F.R. § 574.4(a) (other than a
change of control resulting from a trustee or other fiduciary holding shares of
Common Stock under an employee benefit plan of the Holding Company or any of its
subsidiaries). Notwithstanding anything to the contrary in the foregoing, any
benefits payable under this subsection 8(B) shall be subject to the limitations
on severance benefits set forth in Regulatory Bulletin 27a of the Office of
Thrift Supervision, as in effect on the Effective Date.


5

--------------------------------------------------------------------------------


  (C) In the event of termination pursuant to subsection 7(E), compensation
provided for herein (including Base Compensation) shall continue to be paid, and
Employee shall continue to participate in the employee benefit, retirement, and
compensation plans and other perquisites as provided in sections 5 and 6 hereof,
(i) in the event of Employee’s death, through the date of death, or (ii) in the
event of Employee’s disability, through the termination date as set forth in the
notice of disability as required by subsection 7(E). Any benefits payable under
insurance, health, retirement and bonus plans as a result of Employer’s
participation in such plans through such date shall be paid when due under those
plans.


  (D) Under circumstances wherein there is both a Change of Control and
Employee’s employment is terminated under either subsection 7(B) or 7(C),
Employee or his personal representative(s) or heirs, during a period of three
months following Employee’s termination of employment by Employer, may require
Employer, upon written request within said three months, to purchase all
outstanding stock options previously granted to Employee under any Holding
Company stock option plan then in effect whether or not such options are then
exercisable at a cash purchase price equal to the amount by which the aggregate
“fair market value” of the shares subject to such options exceeds the aggregate
option price for such shares. Under all other circumstances, Employer shall not
be required to purchase Employee’s outstanding stock options. For purposes of
this Agreement, the term “fair market value” shall mean the higher of (1) the
average of the highest asked prices for Holding Company shares in the
over-the-counter market as reported on the NASDAQ system if the shares are
traded on such system for the 30 business days preceding such termination, or
(2) the average per share price actually paid for the most highly priced 1% of
the Holding Company shares acquired in connection with the Change of Control of
the Holding Company by any person or group acquiring such control.


  9. In order to induce Employer to enter into this Agreement, Employee hereby
agrees as follows:


  (A) While Employee is employed by Employer and for a period of three years
after termination of such employment for any reason, Employee shall not divulge
or furnish any trade secrets (as defined in IND. CODE § 24-2-3-2) of Employer or
any confidential information acquired by him while employed by Employer
concerning the policies, plans, procedures or customers of Employer to any
person, firm or corporation, other than Employer or upon its written request, or
use any such trade secret or confidential information directly or indirectly for
Employee’s own benefit or for the benefit of any person, firm or corporation
other than Employer, since such trade secrets and confidential information are
confidential and shall at all times remain the property of Employer.


6

--------------------------------------------------------------------------------


  (B) For a period of two years after termination of Employee’s employment by
Employer for reasons other than those set forth in subsections 7(B) or (C) of
this Agreement, Employee shall not directly or indirectly provide banking or
bank-related services to or solicit the banking or bank-related business of any
customer of Employer at the time of such provision of services or solicitation
which Employee served either alone or with others while employed by Employer in
any city, town, borough, township, village or other place, in which Employee
performed services for Employer while employed by it, or assist any actual or
potential competitor of Employer to provide banking or bank-related services to
or solicit any such customer’s banking or bank-related business in any such
place. If Employee’s employment by Employer is terminated for reasons set forth
in subsections 7(B) or (C) or during the Term of this Agreement as a result of a
Change of Control, Employee shall have no obligations to Employer with respect
to this Section 9(B).


  (C) While Employee is employed by Employer and for a period of one year after
termination of Employee’s employment by Employer for reasons other than those
set forth in subsections 7(B) or (C) of this Agreement, Employee shall not,
directly or indirectly, as principal, agent, or trustee, or through the agency
of any corporation, partnership, trade association, agent or agency, engage in
any banking or bank-related business which competes with the business of
Employer as conducted during Employee’s employment by Employer within a radius
of twenty-five (25) miles of Employer’s main office. If Employee’s employment by
Employer is terminated during the Term of this Agreement for reasons set forth
in subsections 7(B) or (C) of this Agreement or if Employee’s employment by
Employer is terminated during the Term of this Agreement as a result of a Change
of Control, Employee shall have no obligations to Employer with respect to
noncompetition under this section 9(C).


  (D) If Employee’s employment by Employer is terminated for any reason set
forth or not set forth in this Agreement, Employee will turn over immediately
thereafter to Employer all business correspondence, letters, papers, reports,
customers’ lists, financial statements, credit reports or other confidential
information or documents of Employer or its affiliates in the possession or
control of Employee, all of which writings are and will continue to be the sole
and exclusive property of Employer or its affiliates.


        10. Any termination of Employee’s employment with Employer as
contemplated by section 7 hereof, except in the circumstances of Employee’s
death, shall be communicated by written “Notice of Termination” by the
terminating party to the other party hereto. Any “Notice of Termination”
pursuant to subsections 7(A), 7(C) or 7(E) shall indicate the specific
provisions of this Agreement relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination.

7

--------------------------------------------------------------------------------

        11. If Employee is suspended and/or temporarily prohibited from
participating in the conduct of Employer’s affairs by a notice served under
section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12.U.S.C.
§ 1818(e)(3) or (g)(1)), Employer’s obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, Employer shall (i) pay Employee all
or part of the compensation withheld while its obligations under this Agreement
were suspended and (ii) reinstate (in whole or in part) any of its obligations
which were suspended.

        12. If Employee is removed and/or permanently prohibited from
participating in the conduct of Employer’s affairs by an order issued under
section 8(e)(4) or (g)(l) of the Federal Deposit Insurance Act (12 U.S.C. § 1818
(e)(4) or (g)(1)), all obligations of Employer under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
parties to the Agreement shall not be affected.

        13. If Employer is in default (as defined in section 3(x)(1) of the
Federal Deposit Insurance Act), all obligations under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of Employer or Employee.

        14. All obligations under this Agreement shall be terminated except to
the extent determined that the continuation of the Agreement is necessary for
the continued operation of Employer: (i) by the Director of the Office of Thrift
Supervision or his or her designee (the “Director”), at the time the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of Employer under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act; or (ii) by the Director at the time the Director
approves a supervisory merger to resolve problems related to operation of
Employer or when Employer is determined by the Director to be in an unsafe and
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.

        15. Anything in this Agreement to the contrary notwithstanding, in the
event that the Employer’s independent public accountants determine that any
payment by the Employer to or for the benefit of the Employee, whether paid or
payable pursuant to the terms of this Agreement, would be non-deductible by the
Employer for federal income tax purposes because of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), then the amount payable to or for
the benefit of the Employee pursuant to this Agreement shall be reduced (but not
below zero) to the Reduced Amount. For purposes of this section 15, the “Reduced
Amount” shall be the amount which maximizes the amount payable without causing
the payment to be non-deductible by the Employer because of Section 280G of the
Code. Any payments made to Employee pursuant to this Agreement or otherwise, are
subject to and conditional upon their compliance with 12 U.S.C. § 1828(k) and
any regulations promulgated thereunder, to the extent applicable to such
parties.

        16. Should Employee die after termination of his employment with
Employer while any amounts are payable to him hereunder, this Agreement shall
inure to the benefit of and be enforceable by Employee’s executors,
administrators, heirs, distributees, devisees and legatees and all amounts
payable hereunder shall be paid in accordance with the terms of this Agreement
to Employee’s devisee, legatee or other designee or, if there is no such
designee, to his estate.

8

--------------------------------------------------------------------------------

        17. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been given
when delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:


                  If to Employee:   Thomas F. Swirski
333 Lakeshore Drive, Unit A-8
Michigan City, IN 46360                       If to Employer:  City Savings Bank
Attn: Chairman, Board of Directors
2000 Franklin Street
Michigan City, IN 46360 


or to such address as either party hereto may have furnished to the other party
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

        18.     The validity, interpretation, and performance of this Agreement
shall be governed by the laws of the State of Indiana, except as otherwise
required by mandatory operation of federal law.

        19.     Employer shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Employer, by agreement in form
and substance satisfactory to Employee, to expressly assume and agree to perform
this Agreement in the same manner and same extent that Employer would be
required to perform it if no such succession had taken place. Failure of
Employer to obtain such agreement prior to the effectiveness of any such
succession shall be a material breach of this Agreement and shall entitle
Employee to terminate his employment with Employer pursuant to subsection 7(C)
hereof. As used in this Agreement, “Employer” shall mean Employer as
hereinbefore defined and any successor to its business or assets as aforesaid.

        20.     No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Employee and Employer. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of dissimilar provisions or conditions at the same or any prior
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement
supersedes and replaces the Employment Agreement dated as of December 27, 2001
between City Savings Bank (previously Michigan City Savings and Loan
Association) and Employee which shall terminate on the Effective Date hereof and
thereupon be void and without further force and effect.

        21.     The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity of enforceability of any other
provisions of this Agreement which shall remain in full force and effect.

9

--------------------------------------------------------------------------------

        22.     This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same agreement.

        23.     This Agreement is personal in nature and neither party hereto
shall, without consent of the other, assign or transfer this Agreement or any
rights or obligations hereunder except as provided in section 16 and section 19
above. Without limiting the foregoing, Employee’s right to receive compensation
hereunder shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than a transfer by his will or by the
laws of descent or distribution as set forth in section 16 hereof, and in the
event of any attempted assignment or transfer contrary to this paragraph,
Employer shall have no liability to pay any amounts so attempted to be assigned
or transferred.

        IN WITNESS WHEREOF, the parties have caused the Agreement to be executed
and delivered as of the day and year first above set forth.


CITY SAVINGS BANK


By:      George L. Koehm
——————————————
George L. Koehm, Executive Vice
President and Treasurer  
          "Employer"


 


      Thomas F. Swirski
——————————————
Thomas F. Swirski  
          "Employee"


        The undersigned, City Savings Financial Corporation, sole shareholder of
Employer, agrees that if it shall be determined for any reason that any
obligations on the part of Employer to continue to make any payments due under
this Agreement to Employee is unenforceable for any reason, City Savings
Financial Corporation agrees to honor the terms of this Agreement and continue
to make any such payments due hereunder to Employee pursuant to this terms of
this Agreement.


CITY SAVINGS FINANCIAL CORPORATION


By: George L. Koehm
——————————————
George L. Koehm, Treasurer


10

--------------------------------------------------------------------------------
